Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                           Illinois Official Reports                        the accuracy and
                                                                            integrity of this
                                                                            document
                                   Appellate Court                          Date: 2019.08.12
                                                                            09:48:54 -05'00'



             Kasper v. McGill Management Inc., 2019 IL App (1st) 181204



Appellate Court        GORDON         KASPER,        Plaintiff-Appellant, v. McGILL
Caption                MANAGEMENT INC., an Illinois Corporation, and WOODSTONE
                       TOWNHOME HOMEOWNER’S ASSOCIATION, an Illinois Not-
                       for-Profit Corporation, Defendants-Appellees.



District & No.         First District, Fourth Division
                       Docket No. 1-18-1204



Filed                  May 23, 2019



Decision Under         Appeal from the Circuit Court of Cook County, No. 15-L-012872; the
Review                 Hon. John H. Ehrlich, Judge, presiding.



Judgment               Affirmed.


Counsel on             Alvin W. Block, Jerome E. Boyle, and Rebecca R. Trayber, of Alvin
Appeal                 W. Block & Associates, of Chicago, for appellant.

                       Matthew Peterson and Gregory B. Bolduc, of Morse Bolduc &
                       Nardulli, LLC, of Chicago, for appellee McGill Management Inc.

                       James R. Branit and Scott D. Stephenson, of Litchfield Cavo LLP, of
                       Chicago, for other appellee.
     Panel                     PRESIDING JUSTICE McBRIDE delivered the judgment of the
                               court, with opinion.
                               Justices Reyes and Burke concurred in the judgment and opinion.


                                                OPINION

¶1         Plaintiff, Gordon Kasper, filed a complaint, alleging that he slipped on ice on a sidewalk
      outside his townhome on December 26, 2013. Plaintiff sought damages from his homeowner’s
      association, Woodstone Townhome Homeowner’s Association (Woodstone), and the snow
      removal contractor, McGill Management Inc. (McGill) (collectively, defendants). In this court,
      plaintiff appeals an order granting summary judgment to defendants.
¶2         In plaintiff’s December 22, 2015, complaint, he alleged that he was walking on the
      sidewalk to retrieve mail from his mailbox near 230 Woodstone Circle, when he fell to the
      ground. Plaintiff alleged that McGill had a duty to maintain the “side walks [sic] and walkways,
      entrances and exists [sic], in a reasonably safe condition.” He further alleged that McGill
      disregarded that duty, and instead “permitted the unnatural accumulation of ice and snow to
      evolve, and *** failed to properly maintain, clean, remove, and clear the aforementioned
      sidewalks, walkways, and entrances and exists [sic],” allowing them to “become dangerously
      slippery and unsafe for use.”
¶3         Regarding defendant Woodstone, plaintiff alleged that it “had a duty to operate, manage,
      maintain and oversee, among other things, the maintenance of the common areas of the subject
      premises, which included removal of snow and ice.” Plaintiff alleged that Woodstone
      disregarded this duty and “failed to oversee” McGill’s maintenance, “which was performed in
      such a manner as to permit the areas to *** evolve into slip hazards” with “the unnatural
      accumulation of ice and snow.”
¶4         In plaintiff’s deposition, he testified that he resided in a townhome in Buffalo Grove. On
      December 26, 2013, plaintiff returned home from work, parked his vehicle in his driveway,
      and walked on a sidewalk toward a set of mailboxes to collect his mail. On his way to the
      mailboxes, plaintiff fell to the ground. As he lay on the ground, plaintiff realized that he fell
      on ice because he could feel the ice with his hands. There was a thin, less than one inch deep,
      layer of powdered snow covering the ice.
¶5         Plaintiff remembered that it had snowed the evening before his fall, but he did not know
      how much accumulation there had been. He did not know if it had snowed on the day of his
      fall, because he had been at work downtown during the day.
¶6         Plaintiff did not see any defects in the sidewalk. Plaintiff had previously noticed that there
      was a downspout near the garages on the building at 230 Woodstone Circle, where water would
      run off the downspout, across a concrete slab, and onto the lawn and sidewalk. He had seen
      that occur in the summertime. He did not recall if he ever mentioned it to defendants. At the
      time of his fall, plaintiff did not see water running from the downspout to the sidewalk. After
      he fell, plaintiff used his cell phone to call his neighbor, Peggy Corey, for help.
¶7         In Corey’s deposition, she testified that after receiving a phone call from plaintiff, she went
      outside and saw plaintiff on his hands and knees. He said to Corey that his “leg let go” and he
      fell on his side. Corey dialed 911, and an ambulance came to take plaintiff to the hospital.


                                                   -2-
       Corey testified that, at the time of plaintiff’s accident, it was very cold. Corey saw snow on the
       grass, but did not see any snow or ice on the sidewalk where plaintiff fell.
¶8         Corey testified that she was on the homeowner’s association board of Woodstone. At the
       time of her deposition, she was the president of the association, and she had been a board
       member since 2011 or 2012. The board had not received any prior complaints regarding the
       downspouts, and no one had brought up any issues involving snow and ice. She was unaware
       of any other claims regarding snow and ice, or any other slip-and-fall injuries at the Woodstone
       property. Plaintiff knew that Corey was a board member. Corey and plaintiff spoke
       occasionally, but he never mentioned any issue about the downspout. Corey stated that her
       building had the same downspout as the one referenced by plaintiff, and she had never noticed
       any defects or problems with the way the water flowed out of the downspout.
¶9         Woodstone contracted with McGill to provide certain snow removal services. The contract
       between Woodstone and McGill provided that McGill would provide snow plowing services
       to certain areas, including “all approach sidewalks,” after snowfalls of two inches or more.
       Woodstone and McGill explicitly recognized that some ice and snow would remain on the
       ground after plowing, and “[u]pon [Woodstone]’s request,” McGill would provide salt for the
       sidewalks, driveways and streets, at an extra cost.” Another provision of the contract provided
       that “[a]ll fire hydrants and mailboxes will be kept accessible at all times as part of the
       contract.” Corey confirmed that McGill would clear snow only when there had been a snowfall
       of two inches or more, and that Woodstone had never requested that McGill spread salt. She
       further stated that specifically, on the day of, and in the days prior to, plaintiff’s fall, there had
       been no snowfall of more than two inches that would have caused McGill to engage in snow
       removal efforts, and Woodstone did not request that McGill spread salt.
¶ 10       Weather reports of conditions at Chicago Executive Airport, approximately five miles from
       Woodstone, indicated that there was “light snow” the day before plaintiff’s fall, on December
       25, 2013, between 4:52 a.m. and 6 a.m., and between 3:52 p.m. and 8:52 p.m., with “0.00 in.”
       of accumulation. There was also “light snow” recorded on December 26, 2013, between 10:52
       a.m. and 11:52 a.m., also with “0.00 in.” of accumulation.
¶ 11       On November 29, 2017, McGill moved for summary judgment. McGill argued that there
       was no evidence that the snow and ice accumulation was unnatural, and that “under the natural
       accumulation rule in Illinois[,] property owners and business operators bear no liability for slip
       and fall accidents caused by a natural accumulation of ice.” Although plaintiff “believed” that
       he slipped on ice coming from a nearby downspout, McGill asserted that plaintiff’s belief was
       merely speculative and that liability cannot be based upon mere speculation. McGill also
       contended that it was protected under the Snow and Ice Removal Act (Act) (745 ILCS 75/0.01
       et seq. (West 2012)) and that there was no evidence to suggest that the snow or ice on which
       plaintiff slipped was caused by any act by McGill or that the ice was created by any snow or
       ice removal operations.
¶ 12       The next day, November 30, 2017, Woodstone also moved for summary judgment.
       Woodstone asserted that there was no evidence showing that there was an unnatural
       accumulation of snow or ice that injured plaintiff and that Woodstone did not owe a duty to
       remove natural accumulations. Woodstone noted that there was “nothing beyond mere
       speculation to suggest that the ice plaintiff fell on was the direct result of a design defect with
       a downspout on a neighboring house.” Woodstone further asserted that it never had any notice
       of water or ice pooling on the sidewalk where plaintiff fell.

                                                     -3-
¶ 13       On December 29, 2017, plaintiff filed a combined response to both motions for summary
       judgment. Plaintiff stated that he was
               “not suing for a natural accumulation of snow and ice. He’s suing because the defective
               design of the drainage system at this residential subdivision creates an unnatural
               accumulation of ice on a sidewalk used by residents and other pedestrians, at a specific
               location where residents’ attention is drawn to a mailbox in the parkway and away from
               the sidewalk.” (Emphasis in original.)
       Plaintiff maintained that the case was controlled by Murphy-Hylton v. Lieberman Management
       Services, Inc., 2016 IL 120394, in which the supreme court reversed a summary judgment
       order based on evidence of a defective condition leading to the formation of ice on which the
       plaintiff in that case slipped.
¶ 14       On February 2, 2018, the matter came before the court for a ruling on the two motions for
       summary judgment. The court initially addressed the applicable standards, noting that a
       plaintiff “in a slip and fall case involving snow and ice *** has to show that the accumulation
       of snow and ice was unnatural and that the property owner had actual or constructive notice of
       the condition.” The court noted that:
               “Here the testimony from the plaintiff was that there was only a thin dusting of snow.
               *** [I]f that’s the case, the fair inference from that is that it was not enough to trigger
               a contractual duty on McGill’s part to go and remove that snow. The contract indicating
               that the only time that they were required to do snow and ice removal was if there was
               more than 2 inches of show. Moreover, there was no evidence in the record that
               Woodstone had ever requested in the immediate past that Woodstone salt the area
               where the plaintiff fell.
                    There was also nothing in the record to indicate that previous snow and ice removal
               by McGill has caused snow and ice to thaw and refreeze in the area where the plaintiff
               slipped and fell.
                    In other words, there was no, as I said, sort of a trail or a stream of what would
               appear to be thawed water, refrozen water, those slick spots you could see would be
               coming from a mound of snow that in those instances the courts have found it indicates
               negligent snow removal and for which liability might lie; but here there isn’t any of
               that evidence.”
¶ 15       The court then stated that it “t[ook] some issue” with plaintiff’s contention that he was “not
       suing for unnatural accumulation of snow and ice, he’s suing because of the defective design
       of the drainage system.” The court noted that the argument “really [wa]sn’t reflected in the
       complaint.” Nonetheless, even if assuming that the argument was raised, the court stated that
               “the only testimony we have is that during the summer the plaintiff had seen water from
               the downspout flowing in the direction of where he fell; but again, the standard for
               proximate causation is probability, not possibility. Without something further in the
               record to indicate that it’s probable that water had come from that downspout and
               created that slick spot on the sidewalk it would only remain a possibility, and that was
               insufficient for purposes of summary judgment.”
¶ 16       The court thus concluded that “without that sort of evidence [that the accumulation was
       unnatural] *** there simply is not enough as a matter of fact to create a question of material
       fact” and “as a matter of law[,] liability cannot lie.” Accordingly, the court entered a written


                                                    -4-
       order, granting both McGill’s and Woodstone’s motions for summary judgment and dismissing
       the matter with prejudice.
¶ 17        On March 2, 2018, plaintiff filed a motion for reconsideration of that order. Plaintiff stated
       that the court relied on Allen v. Cam Girls, LLC, 2017 IL App (1st) 163340, in granting
       summary judgment, when that case was not cited by the parties, and it was decided during
       briefing of the summary judgment motions. Plaintiff stated that the case was “distinguishable
       from the facts of the instant case” because the plaintiff in Allen was unsure of what caused her
       fall, whereas plaintiff here knew that he fell on ice. Plaintiff claimed instead, the court should
       have found Murphy-Hylton, 2016 IL 120394, to be controlling. Plaintiff also asserted that the
       fact that there was less than two inches of snow did not absolve McGill of its duty because a
       different contractual provision stated that “[a]ll fire hydrants and mailboxes will be kept
       accessible at all times as part of this contract.”
¶ 18        On May 15, 2018, the court held a hearing on plaintiff’s motion for reconsideration. The
       court rejected plaintiff’s attempts to distinguish Allen, noting that the case “really stands for
       the same principle that’s always existed, that there must be a showing that the snow and ice
       was unnatural.” The court noted that the contract with McGill called for snow removal only
       when there was more than two inches or accumulation and that “there [was] no contest that the
       amount of snow [that] existed was less than that.” The court also stated that there was no
       evidence indicating that previous snow removal efforts had caused “any snow or ice to
       accumulate or *** to thaw and refreeze.”
¶ 19        The court further noted that the “only thing that [plaintiff] points to is that he saw that—
       well, prior in the summertimes he would see that there was runoff from rain that would go to
       the area approximately where he fell.” The court stated that such arguments were counter to
       what was alleged in his complaint, but nonetheless, there was no indication that the ice here
       was caused by any defect in the adjoining property. The court also rejected plaintiff’s argument
       based on the provision of the McGill contract regarding access to the mailboxes, noting that
       there was
                “nothing to indicate that, in fact, access to the mailboxes had been restricted. The only
                issue is that there happened to be some black ice under some snow near the mailboxes.
                So access hadn’t been denied to the mailboxes; it’s just that there was a condition on
                the sidewalk leading up to them.”
¶ 20        The court then stated that it had reviewed the cases again, and found nothing
                “that indicates that the plaintiff has met [his] burden of showing that it is probable that
                either of the defendants caused the unnatural accumulation which he slipped and fell;
                and given the fact that there aren’t facts to support a question of material fact as a matter
                of law, the decision of the Court previously was the correct one, and consequently the
                motion to reconsider is going to be denied.”
       The court then entered a written order denying plaintiff’s motion for reconsideration. Plaintiff
       filed a timely notice of appeal on June 6, 2018.
¶ 21        In this court, plaintiff contends that the court erred in granting summary judgment to
       defendants. Plaintiff argues that, in the circuit court, “this case was framed primarily as a choice
       between two cases”: Allen, 2017 IL App (1st) 163340, and Murphy-Hylton, 2016 IL 120394.
       Plaintiff asserts that the circuit court erred in relying on Allen and not Murphy-Hylton when
       ruling on the motions for summary judgment.


                                                     -5-
¶ 22        Summary judgment is appropriate where “there is no genuine issue as to any material fact
       and *** the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)
       (West 2012). We must construe the record strictly against the movant and liberally in favor of
       the nonmoving party. Williams v. Manchester, 228 Ill. 2d 404, 417 (2008). In order to prevail,
       the nonmoving party must present some evidence that would arguably entitle him to recover
       at trial. Keating v. 68th & Paxton, L.L.C., 401 Ill. App. 3d 456, 472 (2010). We review the trial
       court’s grant of summary judgment de novo. Williams, 228 Ill. 2d at 417.
¶ 23        “Summary judgment is a drastic measure and should only be granted if the movant’s right
       to judgment is clear and free from doubt.” Outboard Marine Corp. v. Liberty Mutual Insurance
       Co., 154 Ill. 2d 90, 102 (1992). However, “[m]ere speculation, conjecture, or guess is
       insufficient to withstand summary judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill.
       App. 3d 313, 328 (1999). The party moving for summary judgment bears the initial burden of
       proof. Nedzvekas v. Fung, 374 Ill. App. 3d 618, 624 (2007). The movant may meet his burden
       of proof either by affirmatively showing that some element of the case must be resolved in his
       favor or by establishing “ ‘that there is an absence of evidence to support the nonmoving
       party’s case.’ ” Id. (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). “ ‘The
       purpose of summary judgment is not to try an issue of fact but *** to determine whether a
       triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d 696, 708
       (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)).
¶ 24        “Property owners have a duty to exercise ordinary care in maintaining their property in a
       reasonably safe condition.” Nguyen v. Lam, 2017 IL App (1st) 161272, ¶ 20. However, it has
       long been the rule under the common law that landowners owe no duty to remove natural
       accumulations of snow and ice from their property. Krywin v. Chicago Transit Authority, 238
Ill. 2d 215, 227 (2010); Riccitelli v. Sternfeld, 1 Ill. 2d 133, 137 (1953); Graham v. City of
       Chicago, 346 Ill. 638, 641 (1931). The rule recognizes that to hold otherwise would create an
       unreasonable burden of vigilance when considering that snowstorms cannot be foreseen or
       controlled (see Tzakis v. Dominick’s Finer Foods, Inc., 356 Ill. App. 3d 740, 748 (2005)), and
       that “ ‘it is unrealistic to expect property owners to keep all areas where people may walk clear
       from ice and snow at all times during the winter months’ ” (Claimsone v. Professional Property
       Management, LLC, 2011 IL App (2d) 101115, ¶¶ 18, 21 (quoting Ordman v. Dacon
       Management Corp., 261 Ill. App. 3d 275, 281 (1994))).
¶ 25        However, a property owner may be liable for injuries that occur from an unnatural
       accumulation of snow or ice or an accumulation aggravated by the owner. Id. Therefore, to
       survive summary judgment, plaintiff must sufficiently show that the unnatural accumulation
       of snow or ice was caused by the property owner. Tzakis, 356 Ill. App 3d at 746; Frederick v.
       Professional Truck Driver Training School, Inc., 328 Ill. App. 3d 472, 476 (2002) (summary
       judgment for defendant was proper where no evidence indicated that the accumulation on
       which plaintiff slipped was unnatural). At a minimum, plaintiff must sufficiently allege an
       identifiable cause of the ice formation. Rush v. Simon & Mazian, Inc., 159 Ill. App. 3d 1081,
       1084 (1987).
¶ 26        In this case, the only evidence showed that there was a thin dusting of snow, of less than
       one inch, covering a patch of ice. There was no evidence to indicate that the ice was not a
       natural accumulation or that McGill had engaged in previous snow and ice removal efforts that
       caused the ice to refreeze in the area where plaintiff fell. In such circumstances, summary
       judgment is appropriate.

                                                   -6-
¶ 27       Plaintiff, however, contended that he was “suing because [of] the defective design of the
       drainage system,” speculating that the ice was caused by runoff from the nearby downspout.
       Initially, we agree with the circuit court that plaintiff’s complaint did not raise any such claims,
       and in fact, no mention of a downspout or the drainage system was made in plaintiff’s
       complaint at all. Nonetheless, even if we were to construe the complaint as including such a
       claim, we would still find the circuit court’s grant of summary judgment proper.
¶ 28       Our supreme court has recognized that liability for a fall due to an unnatural accumulation
       of ice may be based on a defective condition or negligent maintenance of the premises.
       Murphy-Hylton, 2016 IL 120394, ¶ 21. “Under the negligent maintenance cases, courts
       recognize that the construction and maintenance of landowners’ premises are matters within
       their control.” Id. Accordingly,
                “to hold them to a duty of reasonable care under these circumstances does not impose
                an undue burden on them not to ‘add to the difficulties facing Illinois residents from
                natural accumulations of ice and snow by permitting unnatural accumulations due to
                defective construction or improper or insufficient maintenance of the premises.’ ” Id.
                (quoting Bloom v. Bistro Restaurant Ltd. Partnership, 304 Ill. App. 3d 707, 711
                (1999)).
       “A finding of an unnatural or aggravated natural condition must be based upon an identifiable
       cause of the water accumulation.” Branson v. R&L Investment, Inc., 196 Ill. App. 3d 1088,
       1094 (1990). “Absent such a showing, summary judgment for the defendant is appropriate
       since the court owes no duty to reason some remote factual possibility.” Id. at 1095.
¶ 29       Here, plaintiff believed that the cause of the ice on which he slipped was runoff from a
       downspout on a nearby building. Plaintiff, however, did not see any evidence of runoff from
       the downspout on the day of his fall, stating only that he had seen the runoff occur on an
       unspecified number of occasions during the summertime. There was no sign of water flowing
       from the downspout to the sidewalk. Plaintiff presented no evidence, from an expert or
       otherwise, that it was probable that the cause of the ice on which he fell was from runoff from
       the downspout, which had flowed across the lawn and pooled in the area of plaintiff’s fall. See
       Majetich v. P.T. Ferro Construction Co., 389 Ill. App. 3d 220, 225 (2009) (“If plaintiff relies
       upon circumstantial evidence to establish proximate cause to defeat a motion for summary
       judgment, the circumstantial evidence must be of such a nature and so related as to make the
       conclusion more probable as opposed to merely possible.”). It is axiomatic that mere
       guesswork or speculation is insufficient to create a genuine issue of material fact to survive a
       motion for summary judgment. Judge-Zeit v. General Parking Corp., 376 Ill. App. 3d 573,
       584 (2007) (citing Tzakis, 356 Ill. App. 3d at 747); Sorce, 309 Ill. App. 3d at 328 (“Mere
       speculation, conjecture, or guess is insufficient to withstand summary judgment.”). Without
       any evidence, more than mere speculation, that the ice on which plaintiff fell accumulated due
       to a defective condition or negligent maintenance of the premises, summary judgment for
       defendants was proper.
¶ 30       In Murphy-Hylton, 2016 IL 120394, the case primarily relied on by plaintiff, the supreme
       court considered the question of whether the Act (745 ILCS 75/0.01 et seq. (West 2010)),
       which provides immunity to residential property owners for injuries allegedly caused by
       negligent snow and ice removal efforts, applied in cases where the injuries were caused “from
       an otherwise negligent failure to maintain the premises.” Murphy-Hylton, 2016 IL 120394,
       ¶ 41.

                                                    -7-
¶ 31        The plaintiff in Murphy-Hylton slipped on ice on a sidewalk outside her condominium
       complex. Id. ¶ 4. In an amended complaint, she alleged that the defendants, the condominium
       association and management company, were negligent in failing to repair downspouts or
       properly direct the drainage of water to prevent an unnatural accumulation of ice on the
       sidewalk. In various depositions, several witnesses testified to accumulations of water and ice
       on the sidewalk where plaintiff fell, caused by a downspout that directed water to that area.
       One neighbor testified that he also slipped and fell in the same area on the same morning as
       the plaintiff’s fall. Id. ¶ 6. He had observed water collecting on the sidewalk since he had
       moved in several years prior. He was told by another resident that they could not put mulch
       down in that area because “the mulch would all wash away from the water draining down from
       the gutters and the downspouts.” Id. Another witness also testified to seeing standing water on
       the sidewalk where the plaintiff fell on the same night or next day. Id. ¶ 7. He also slipped and
       almost fell in the same spot a day or two after the plaintiff’s fall. The president of the
       condominium complex and two property managers testified that they were aware of water
       collecting on and around sidewalks in other areas of the complex, and that drainage work was
       being done in other areas of the complex based on resident complaints of water pooling and
       mulch being washed away. Id. ¶¶ 8-9. When shown photographs of the area where the plaintiff
       fell showing standing water on the sidewalk, one property manager agreed that the photos were
       consistent with the drainage issues in other areas of the property. Id. ¶ 10.
¶ 32        The defendants in Murphy-Hylton filed a joint motion for summary judgment, arguing that
       they were immune from suit under the Act. Id. ¶ 12. The circuit court agreed, granting
       summary judgment. The appellate court, however, determined that the Act did not apply, and
       reversed and remanded the matter for further proceedings. Id. ¶ 13. In affirming the appellate
       court, the supreme court found that “the immunity provided under the Act does not insulate
       defendants from the theory of liability in the instant case.” Id. ¶ 35. The supreme court
       concluded that the Act
                “provides immunity to residential property owners from claims of liability for injuries
                allegedly caused by icy sidewalks that result from negligent snow and ice removal
                efforts, but it does not extend to immunize them from claims of liability for injuries
                allegedly caused by icy sidewalks that result from an otherwise negligent failure to
                maintain the premises.” Id. ¶ 41.
¶ 33        As an initial matter, we note that the plaintiff in Murphy-Hylton actually filed an amended
       complaint in which she specifically raised a claim regarding negligent maintenance, whereas
       plaintiff here did not. Moreover, the supreme court in Murphy-Hylton did not consider whether
       there was “sufficient evidence to present that theory of negligence to the trier of fact,” merely
       “hold[ing] that the Act is not an affirmative defense to plaintiff’s theory of negligence.” Id.
       ¶ 36.
¶ 34        In this case, summary judgment was not granted based on immunity under the Act;
       accordingly, the holding of Murphy-Hylton does not direct our resolution of this case.
       Nonetheless, although the supreme court did not actually consider this issue, we also note that
       the evidence presented in Murphy-Hylton regarding the source of the ice was far more
       substantial than the mere speculation provided by plaintiff here. Accordingly, we conclude that
       the circuit court correctly granted summary judgment to defendants based on the lack of
       evidence showing that the accumulation was unnatural.


                                                   -8-
¶ 35       Specifically as to defendant McGill, plaintiff also contends that the court erred in granting
       summary judgment based on the “contractual duty” McGill undertook to keep “all fire hydrants
       and mailboxes *** accessible at all times.” Plaintiff contends that McGill failed to make any
       effort to perform its contractual duty, and cites Allen, 2017 IL App (1st) 163340, ¶ 33, for the
       proposition that “if a defendant is required by contract to remove snow and ice, and the
       defendant makes no attempt to do so, then it may be held liable for injuries resulting from
       natural accumulations of snow and ice.”
¶ 36       We note that the passage of Allen quoted by plaintiff was the Allen court’s discussion of
       the holding of another case—Eichler v. Pitt Theaters, Inc., 167 Ill. App. 3d 685, 687 (1998).
       Allen went on to discuss that many cases had declined to follow Eichler and have found that
       “even if defendant had a contractual duty to remove naturally fallen snow and ice, a plaintiff
       must still show as a prerequisite to recovery that she fell on an unnatural accumulation of snow
       and ice.” Allen, 2017 IL App (1st) 163340, ¶ 36. The Allen court noted that the plaintiff and
       the defendants each urged the court to follow, respectively, Eichler and a case rejecting
       Eichler; however, the court found that it need not decide which standard was appropriate since
       the plaintiff’s claim failed under both.
¶ 37       We, too, find that we need not decide whether Eichler applies to allow liability based on a
       contractual duty to remove naturally-fallen snow and ice. Even if Eichler applies, we find no
       contractual duty on the part of McGill to remove the ice at issue here. It is undisputed that the
       contract between Woodstone and McGill provided that McGill would provide snow removal
       services after snowfalls of two inches or more and that there was less than one inch of snow at
       the time of plaintiff’s fall. The contract between Woodstone and McGill also recognized that
       some ice and snow would remain on the ground after plowing and that salt would only be
       provided “[u]pon [Woodstone]’s request.”
¶ 38       Plaintiff, however, contends that the contract required McGill to keep “[a]ll fire hydrants
       and mailboxes *** accessible at all times as part of the contract.” Because plaintiff was walking
       on the sidewalk towards the mailboxes to get his mail when he fell, plaintiff contends that
       McGill failed in its duty to keep the mailboxes “accessible.” We do not believe that plaintiff’s
       interpretation is a reasonable reading of the contract.
¶ 39       The primary goal of contract interpretation is to give effect to the parties’ intent in entering
       the contract. McRaith v. BDO Seidman, LLP, 391 Ill. App. 3d 565, 577 (2009). To discern the
       parties’ intent, a court must read the contract as a whole with all parts construed together (J.M.
       Process Systems, Inc. v. W.L. Thompson Electric Co., 218 Ill. App. 3d 350, 354 (1991)), and
       should not focus only on isolated portions (Cress v. Recreation Services, Inc., 341 Ill. App. 3d
149, 170 (2003)). We presume that each contractual provision was inserted deliberately and
       for a purpose consistent with the parties’ intent, and if possible, we must interpret a contract in
       a manner that gives effect to all of the contract’s provisions. Bank of America National Trust
       & Savings Ass’n v. Schulson, 305 Ill. App. 3d 941, 946 (1999).
¶ 40       In light of the above principles, it is clear to this court that the provision requiring McGill
       to keep all fire hydrants and mailboxes accessible does not apply to the circumstances of this
       case. The remainder of the contract specifically provides that McGill would provide snow
       removal services after snowfalls of two inches or more and provide salt only upon request.
       Reading the contract as a whole, the parties’ intent in providing that McGill keep “[a]ll fire
       hydrants and mailboxes *** accessible at all times as part of the contract,” appears to be that
       McGill was required to refrain from conducting its snow removal efforts in a way that would

                                                    -9-
       create piles of snow in front of the mailboxes, or otherwise prevent residents from reaching
       their mailboxes. It is not reasonable to conclude that such a provision created a whole new duty
       on McGill to monitor and ensure that all sidewalks and areas of the property were clear of
       snow and ice at all times, so that residents would never encounter snow or ice on their way to
       the mailboxes. Such an interpretation cannot be countenanced in light of the remainder of the
       contract.
¶ 41       As the circuit court noted, evidence showing that there was ice on the sidewalk near the
       mailboxes does not mean that access to the mailboxes had been denied. We note that the
       evidence did not show that plaintiff was prevented from accessing the mailboxes at the time of
       his fall. Although the evidence showed that plaintiff was walking in the direction of the
       mailboxes, there was no evidence to show that he was particularly close to the mailboxes when
       he fell. To the contrary, during Corey’s deposition, she identified a photograph of the location
       where plaintiff fell. She noted that the mailboxes were out of frame, to the left of the
       photograph. Based on the photograph, it appears that there is significant distance, at least the
       width of one and one-half townhomes from the area where plaintiff fell and the location of the
       mailboxes out of frame. In these circumstances, we find no evidence to show that McGill had
       a contractual duty to clear the sidewalk on which plaintiff was walking, and accordingly,
       summary judgment for McGill was properly granted.
¶ 42       For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 43      Affirmed.




                                                  - 10 -